Brooke, J.
(after stating the facts). We are of the opinion that the order must be set aside and held for naught. The case is, in principle, exactly like *37that of the State of Pennsylvania v. Bridge Co., 18 How. (U. S.) 421. In that case the Supreme ’ Court of the United States had issued an injunction restraining the defendant company from constructing a bridge over the Ohio river. Subsequent to the issuance of the injunction, the congress had authorized the construction of the identical bridge complained of in the injunction suit. On a hearing in contempt proceedings based upon the disobedience of the injunction by the defendant company, the court, in its majority opinion, said:
“A majority of the court are of opinion, inasmuch as we have arrived at the conclusion that the act of congress afforded full authority to the defendants to reconstruct the bridge, and the decree directing its alteration or abatement could not, therefore, be carried into execution after the enactment of this law, and inasmuch as the granting of an attachment for the disobedience is a question resting in the discretion of the court, that, under all the circumstances of the ease, the motion should be denied.”
And in the minority opinion it was said:
“The court may properly consider, if they are not bound to do so, that the defendants, in making application to congress, and in procuring the passage of the act, as having acted in good faith. And although the law, if it has been passed in violation of the Constitution, cannot be held valid, yet it may save the defendants from the contempt charged. On its face, it gave to the bridge company all that it could desire or ask against the decree of this court. It legalized what the court held to be illegal.”
See, also, The Clinton Bridge, 10 Wall. (U. S.) 454; Bartholomew v. Town of Harwinton, 33 Conn. 408; Newton Rubber Works v. De Las Casas, 198 Mass. 156 (84 N. E. 119).
On August 14, 1919, the. defendant, through its responsible officers, attempted to comply with the terms *38of Act No. 382. Under the authorities- cited they could not be held guilty of contempt in so complying, as the statute, enacted after the issuance of the injunction, gave them ample authority to do all that they are alleged to have done.
The order holding the agents of defendant guilty of contempt is set aside and vacated.
Moore, C. J., and Steere, Stone, Clark, and Sharpe, JJ., concurred with Brooke, J.
Bird, J. In view of the conclusion of this court in Attorney General v. Railway, 210 Mich. 227, I concur in the result reached herein.
Fellows, J., concurred with Bird, J.